DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano (US 2009/0200073), in view of Yamasaki (US 2006/0061936), and Chang (US 2017/0103946).
Regarding claim 6, Mano, figure 1, an electronic component, comprising: a glass base (12, formed on glass fabric, paragraph 0057. Additionally, base formed of glass, as disclosed by Yamazaki, and Chang, is old and known in the art. Yamazaki, figure 9C, discloses a capacitor formed on glass base 10, and Chang, figure 1, discloses an electronic In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), a first layer (20u) laminated on a first surface of the glass base, the first layer comprises (a) an insulating resin (obvious as described at paragraph 0005, 0057. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), and (b) a capacitor (10u) extending through a thickness of the first layer (see figure), a second layer laminated on the first layer opposite to the glass base, the second layer (26u, additionally, obvious as disclosed in figure 7P, 22u) comprises (a) an insulating resin (paragraph 0026, solder resist / protective film, reasonable to consider the solder resist formed of  insulating resin, additionally obvious as disclosed in figure 7P, layer 22u, Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), and (b) a conductor circuit (conductor circuit between 20u and 26u, or 22u), a third layer (20d) laminated on a second surface of the glass base, the second surface of the glass base is opposite to the first surface of the glass base (see figure), the third layer comprises (a) an insulating resin and (b) a capacitor extending through a thickness of the third layer, and a fourth layer laminated on the third layer opposite to the glass base, the third layer comprises (a) an insulating resin (obvious as described at paragraph 0005, 0057. Additionally, it In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), and (b) a conductor circuit (conductor circuit on the layer 2d, not identified), wherein in each of the first layer and the third layer, the capacitor comprises  a lower electrode, a dielectric layer on the lower electrode and an upper electrode laminated on the dielectric layer (see figure), the upper electrode of the capacitor in the first layer has electric contact with the conductor circuit of the second layer (see figure); the upper electrode of the capacitor in the third layer has electric contact with the conductor circuit of the fourth layer (not explicitly disclosed but obvious as disclosed in figure 7P. Additionally, it is obvious to have a connection for necessary interconnection. Further, it is merely a duplication of the structure on the upper side. It has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper vs Bemis Co., 193 USPQ 8, CA7 1977); in each of the first layer and the third layer, a surface area of the upper electrode parallel to the first surface or the second surface of the glass base is smaller than a respective surface area of the dielectric layer and a respective surface area of the lower electrode (see figure).  

Regarding claim 2, the modified component of Mano further discloses the conductor circuit, the lower electrode, the upper electrode, and the upper conductor are formed by laminating one or more metals selected from at least copper, nickel, palladium and titanium (paragraph 0029 ). 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 3, the modified component of Mano further discloses wherein the dielectric layer is selected from alumina, silica, silicon nitride, tantalum oxide, titanium oxide, calcium titanate, barium titanate, and strontium titanate (paragraph 0030). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, the modified component of Mano further discloses an electronic component, comprising: a glass base, a first layer laminated on a first surface of the glass base, the first layer comprises (a) an insulating resin and (b) a capacitor extending through a thickness of the first layer and a second layer laminated on the first layer opposite to the glass base, the second layer comprises an insulating resin, a conductor circuit, and an external terminal in contact with the conductor circuit; wherein the capacitor comprise a lower electrode, a dielectric layer, on the lower electrode and an upper electrode laminated on the dielectric layer, the upper electrode of the capacitor has electric contact with the conductor circuit of the second layer (obvious as explained and applied to claim 6 above); the conductor circuit, and the external terminal extend through an entire thickness of the second layer (obvious as disclose by figure 7P, of 

Regarding claim 8, the modified component of Mano further discloses wherein the conductor circuit, the lower electrode, the upper electrode, and the upper conductor are formed by laminating one or more metals selected from at least copper, nickel, palladium and titanium (obvious as applied to claim 2 above).  

Regarding claim 9, the modified component of Mano further discloses wherein the dielectric layer is selected from alumina, silica, silicon nitride, tantalum oxide, titanium oxide, calcium titanate, barium titanate, and strontium titanate (obvious as applied to claim 3 above).   

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
IBP / December 14, 2021